Case 2:19-cv-10519-JWH-SP Document 20 Filed 07/26/21 Page 1 of 1 Page ID #:980



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ARMANDO LOPEZ,                       )   Case No. CV 19-10519-JWH (SP)
 12                                        )
                           Petitioner,     )   ORDER ACCEPTING FINDINGS AND
 13                                        )   RECOMMENDATION OF UNITED
                     v.                    )   STATES MAGISTRATE JUDGE
 14                                        )
      STU SHERMAN, Warden,                 )
 15                                        )
                           Respondent.     )
 16                                        )
      ___________________________          )
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
 19 file, and the Report and Recommendation of the United States Magistrate Judge.
 20 Petitioner has not filed any written Objections to the Report within the time
 21 permitted. The Court accepts the findings and recommendation of the Magistrate
 22 Judge.
 23         IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss (docket
 24 no. 15) is granted, and Judgment will be entered denying the Petition and dismissing
 25 this action without prejudice.
 26
            July 26, 2021
 27 DATED: _______________               ___________________________________
                                         HONORABLE JOHN W. HOLCOMB
 28                                      UNITED STATES DISTRICT JUDGE
